DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice to Applicant
The following is a Final Office action in response to the amendment on 2/10/21. Examiner notes the case is related to 14/729,713; 16/360,885; and 16/360,921. Claims 1-25 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112(a) rejection of claim 5 is withdrawn based on Specification paragraph 34 and Examiner’s suggestion/interpretation stated on record in previous Office Action.

Suggestions
	Examiner suggests forming an amendment from the following:
a) paragraph 0030 Calculations of the actual IR Code are preferably performed in a cloud-based processing system, but may be performed in any type of processing system, depending on the desired embodiment. In one embodiment, the operations 110-118 of the method 150 may be performed by a cloud-based processing system; 
- the absence of access to sensor data the intelligent routing code may be calculated and updated by a system (e.g., by a cloud-based processing system) in a predictive manner based on inferred or proximate conditions; 
c) paragraph 34 -  For example, in one embodiment, where sensor data is not accessible, the intelligent routing code may be calculated and updated over time based on anticipated changes in temperature and a last read temperature. For example, a cargo environment holding goods may be expected to experience routine temperature changes, and data regarding these routine temperature changes may be utilized to predict a latest actual IR code of the goods when a sensor affixed to the goods is inaccessible.

Below is Examiner’s attempt at forming a suggestion based on the portions of the specification quoted above:
1. A computer-implemented method for managing a product delivery process, the method comprising: 
calculating, by the computer, a unique actual Intelligent Routing (IR) code for a good, the good being perishable food product, the actual IR code being a single metric, 
wherein the actual IR code for the good is calculated based at least in part on condition data obtained from a weather information network; 
receiving, by the computer, a target IR code for each of at least two receivers;
comparing, by the computer, the actual IR code for the good to the target IR codes for each of the at least two receivers, wherein each of the target IR codes is a 
based on the comparison of the actual IR code for the good to the target IR codes for each of the at least two receivers, determining, by the computer, which receiver of the at least two receivers will receive the good; 
outputting, by the computer, a result of the determination; 
updating, by the computer, the actual IR code based on sensor data received from a sensor coupled to the good during transportation of the good and prior to reaching a destination when the sensor data is accessible; 
when sensor data coupled to the good is inaccessible, updating, by the computer, the actual IR code based on anticipated sensor data based on routine temperature changes associated with historical shipments of substantially similar goods;
recomparing, by the computer during the transportation of the good and prior to reaching the destination, the updated actual IR code for the good to the target IR codes for each of the at least two receivers; 
based on the recomparison of the updated actual IR code for the good to the target IR codes for each of the at least two receivers, redetermining, by the computer, which receiver of the at least two receivers will receive the good; and 
outputting, by the computer, a result of the redetermination.

Claims Eligible under 35 USC 101
Claims 1-25 are eligible under 35 USC 101 based on Step 2A. The claims are not abstract under Step 2A, Prong Two as they reflect an improvement to another technology, in that they require sensors coupled to goods communicating with a processor to determine which receiver receives goods, where the sensors are used to calculate a routing code; and the sensor data is updated during transportation, and the updated data is then used to again compare the routing code to the requirements of a receiver. This is also using the judicial exception in a meaningful way. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (US 2006/0218058) in view of Smith (US 2013/0036068), Martin (US 2006/0145863). 
Concerning claim 1, Wojcik discloses: 
A computer-implemented method for managing a product delivery process, the method comprising: 
receiving an actual Intelligent Routing (IR) code for a good (Wojcik 2006/0218058 – See par 160, FIG 27 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records; see par 162 - Orders are used to create a selection process based upon the license plate of a pallet (402) to determine the goods stored on the pallet (402). This information is used to go to a picked location based upon the code dates so that perishable items are picked within their date rules first), the good being a perishable food product (Wojcik - See par 160, FIG 27 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records), the actual IR code being a single metric (Wojcik – see par 154 - as pallets (402) come off the receiving line and a bar code license plate is attached. Each pallet (402) is scanned and counted as it is loaded on the pallet train. This information is fed into the inventory management system that connects across the AS/400 network; see par 160 - f the location is okay, there is a count made and prompt put away (446) is accomplished. As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records. See par 162 - Orders are used to create a selection process based upon the license plate of a pallet (402) to determine the goods stored on the pallet (402). This information is used to go to a picked location based upon the code dates so that perishable items are picked within their date rules first as well as the maximizing of the use of pallets by picking full pallets if that's what an order calls for, or partial pallets if not;
In addition, Martin also discloses - Martin also discloses alphanumeric indicator – See par 43 – additional information stored in memory 26 can for example include information as to elapsed time; see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace).
Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Martin discloses monitoring temperature fluctuations/exposures (See par 52). However, Wojcik and Martin do not explicitly disclose the limitations:
“wherein the actual IR code for the good is calculated based at least in part on condition data obtained from a weather information network.”
Smith discloses the limitations:
wherein the actual IR code for the good is calculated based at least in part on condition data obtained from a weather information network (Smith 2013/0036068 – See par 49 - As illustrated in FIG. 3, embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). The freshness index may provide, for example, a numerical value that can be related to the expected freshness of the cargo considering the conditions the cargo was exposed to during shipping (step 340). See par 52 - As illustrated in FIG. 4, the input data of FIGS. 2 and 3 may be obtained at any point along the life of the cargo being shipped. In general, the input data may be divided into three primary groups: external data obtained prior to shipment, internal data obtained during shipment, and external data obtained during shipment. One data sources includes “weather databases” (See FIG. 4); See par 61 - The input data may be received by the shipper, either directly at the mode of transportation or at a location remote from the cargo. The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly; see par 68 - the input data distributed by the data logging and communications system 610 may be received and analyzed utilizing servers at a fixed location such as the recipient system 640, or the cloud-based computing environment 615 that collects, processes, analyzes, and publishes datasets).
Wojcik discloses:
receiving a target IR code for each of at least… receivers (Wojcik – See par 154 - Next each pallet (402) is stored (406) and the location is scanned. Each time a pallet (402) is moved from one location to another the pallet (402) is scanned and counted and a new location is scanned; (See par 160, FIG 27 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records (See “record putaway” and “code date rules” in FIG. 27); in case Applicant has a different interpretation, Smith – See par 50 - Additionally, the analysis may also take into account the intended use of the cargo. For example, apples being shipped to a processing plant (first receiver) as raw material for the production of apple sauce may have a longer useful life than apples being shipped to a grocery store (second receiver) for consumer purchase).
It appears, that Wojcik discloses “target” dates (See above – par 160 – move within certain dates), but it is not explicitly clear if these “target” dates are for “two receivers.” Wojcik does not explicitly disclose “two receivers.”
Smith or Martin discloses the limitations (Smith - See par 50 - Additionally, the analysis may also take into account the intended use of the cargo. For example, apples being shipped to a processing plant (first receiver) as raw material for the production of apple sauce may have a longer useful life (target date – apples last longer still good for apple sauce at processing plant) than apples being shipped to a grocery store (second receiver) for consumer purchase (target date much sooner); 
in light of Martin applied below, Martin also applied here - Martin - see par 54 - response characteristics of indicator zone 32 are selected, for example by choosing one or more polyacetylenic agents with suitable time-temperature Arrhenius curves according to the perishability of the host product to provide a visual end point which is indicative of shelf-life expiry or impending loss of freshness of the perishable host product (or component); par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages. see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer.)
Wojcik in combination with Smith and Martin discloses:
comparing the actual IR code for the good to the target IR codes… (Wojcik – see par 160 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records; See also Martin par 66 – date of curing; threshold of 7 to 10 days set as desired; par 81 - Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established, if desired, with items not meeting the standard established for a particular station being rerouted, marked or otherwise differentially handled and preferably also being logged in a database as having substandard condition exposure at the particular distribution point where the respective inspection station 40a-40d is located. Depending upon the particular protocol, the threshold value may be considered an acceptably limit for release to the consumer who may "manually", i.e. visually, read visual condition exposure indicator 30)
Wojcik discloses considering transit time to a destination and a delivery date for the customer order (See Wojcik claim 10) and using the coded dates to determine if there are perishable items that need to be moved within certain dates and noting this in the inventory records (See par 160). However, though suggested, Wojcik does not explicitly disclose that the receiver (i.e. destination of order) has a preference/standard/target, as the claim recites:
comparing the actual IR code for the good to the target IR codes “for each of the at least two receivers,” 
“wherein each of the target IR codes is a single metric of a same type as the single metric of the actual IR code,
wherein the actual IR code represents a remaining shelf life of the good and each of the target IR codes for each of the at least two receivers represents a required shelf life of the good;”
“based on the comparison of the actual IR code for the good to the target IR codes for each of the at least two receivers, determining which receiver of the at least two receivers will receive the good.”
Martin in combination with Smith discloses:
 “for each of the at least two receivers” (Martin - See par 81 - Acceptable standards of condition exposure at each of inspection stations 40a-40d can be established, if desired, with items not meeting the standard established for a particular station being rerouted, marked or otherwise differentially handled and preferably also being logged in a database as having substandard condition exposure at the particular distribution point where the respective inspection station 40a-40d is located; see par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages; see par 66 - Each tag 10 is provided with item identification in its memory 26, and may optionally have additional information regarding the contained salmon including, for example, the date of curing. The visual indicator 30 of each combination RFID tag 10 beneficially employs an active agent selected to provide a time-temperature indication corresponding with, or indicative of the freshness of the salmon. The selection can be made beforehand, in consultation with a vendor for the visual indicator. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable.).
“wherein each of the target IR codes is a single metric of a same type as the single metric of the actual IR code (Wojcik – See par 156 - Hand-held devices (412, 414, 416 and 418) are used in the warehouse to scan pallet license plates and to update information to the database; see par 160 – information in inventory system; In addition, since Martin applied below, Martin also discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace),
wherein the actual IR code represents a remaining shelf life of the good and each of the target IR codes for each of the at least two receivers represents a required shelf life of the good” (Smith par 14, FIG. 2 – variety of input data recited that are related to cargo shipment (210); par 46 - For example, in addition to storage temperature and humidity, the University of California publication includes ratings on the amount of ethylene production and ethylene sensitivity, storage life, beneficial controlled atmosphere conditions (such as percent oxygen and percent carbon dioxide), and response to controlled atmosphere conditions. A variety of other information relevant to shipping perishable cargo is also presented such as indices of maturity (maturity discloses “required shelf life,” i.e. how long product is appropriate for consumption, or how many days until food is ready for eating) and controlled ripening procedures. see par 50 - the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo; apples being shipped to a processing plant as raw material for the production of apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code));
“based on the comparison of the actual IR code for the good to the target IR codes for each of the at least two receivers, determining which receiver of the at least two receivers will receive the good” (Martin -see par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages; see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer). 
outputting a result of the determination (Martin – see par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages).
Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Wojcik does not explicitly disclose utilizing sensor readings.
Smith discloses the limitations:
updating the actual IR code based on sensor data received from a sensor coupled to the good during transportation of the good and prior to reaching a destination (Smith – see par 49 –  As illustrated in FIG. 3, various embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). A number of freshness index determinations may be made during the shipment (disclosing “updating”, during transportation of the good and prior to reaching a destination). See par 52 - As illustrated in FIG. 4, which is intended to be exemplary and in no way limiting the input data, the input data of FIGS. 2 and 3 may be obtained at any point along the life of the cargo being shipped. See par 56 - internal data obtained during shipment primarily relates to the conditions to which the cargo was directly exposed during shipping. These conditions may be environmental, such as temperature, humidity, pressure, and concentration of chemical species or ionic species in the air surrounding the cargo (e.g., oxygen, nitrogen, ozone, methane, ethylene, carbon monoxide, carbon dioxide, ultraviolet light, and pathogens); See par 65, FIG. 6 – The input data may come from a number of sources as indicted previously in FIG. 4. The cargo may be placed in a container; As illustrated in FIG. 6, the cargo container 605 may be equipped with a data logging and communications system 610. Data logging and communications system 610 may be a computer system or other electronic system capable of interfacing with a variety of sensor located within the shipping container 605, such as a relative humidity sensor proximate to the cargo).
Wojcik discloses in par 162 “If the driver goes to the location and there is no product there he then puts a request back into the system to verify the request and location. If it comes back the same way, he then inputs this information into the system to create a cycle count that will then update the inventory system to show that there is an error and the product is not at the place indicated. The cycle count request will then initiate the second query into whether the inventory is available. If it's not, then there's a notification to the system that there is a short order and this information on variances is fed back to logistics and to management functions where it can be reconciled in a new product order.” The earlier portion of par 162 discloses going to a location based upon 
Martin, in combination with Wojcik and Smith discloses the limitations:
re-comparing, during the transportation of the good and prior to reaching the destination, the actual IR code for the good to the target IR codes for each of the at least two receivers (Smith – See par 49 - For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems with the shipment, in which case the logistical or movement protocol may be modified (step 360) and the cycle may repeat at step 310. A number of freshness index determinations may be made during the shipment.); 
based on the re-comparison of the actual IR code for the good to the target IR codes for each of the at least two receivers, redetermining which receiver of the at least two receivers will receive the good (Smith – see par 50 -  For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Additionally, the analysis may also take into account the intended use of the cargo. For example, apples being shipped to a processing plant (first receiver) as raw material for the production of apple sauce may have a longer useful life than apples being shipped to a grocery store (second receiver) for consumer purchase.); and 
outputting a result of the redetermination (Martin par 45 - One embodiment of indicator 30 provides an indication of elevated temperature exposure which is cumulative with time. Another embodiment provides a cumulative indication with time of temperature fluctuations above or below a threshold temperature, e.g. excursions below freezing; par 49 - visual indicator 30 may be a time-temperature indicator which provides a color change after a given degree day or degree hour exposure of the indicator and may provide a cumulative indication of temperature fluctuations over time. Such indicators can reliably measure the integral over time of a variable temperature profile. Such endpoint indication may also be provided by other exposures, for example, a 10-day period in which a nominal exposure at 25.degree. C. is interrupted by occasional excursions to 45.degree. C. A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point. See par 69 - Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace. The condition-enriched inventory history record is furthermore useful for quality control and other purposes. Should a substandard item be identified by inspection station 40a, i.e. an item with a visual indication of an undesirable cumulative time-temperature exposure, the item can be processed in an appropriately different manner from acceptable items; See par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise).
Both Wojcik and Smith are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire/spoil (Wojcik par 160, 162; Smith par 11-12).  1) Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Smith improves upon Wojcik and Martin by explicitly disclosing evaluating data during shipping to determine a freshness index (See par 49), which can have a “number of determinations” during shipment (See par 49), as well as weather databases being part of data input (See par 52, FIG. 4) and that the computerized system may receive data remotely/wirelessly (See par 61, 68).  One of ordinary skill in the art would be motivated to further include considering both conditions evaluated during shipment including data from “weather databases” to efficiently not only move perishable items within certain dates, but take into account environmental conditions (e.g. temperature, humidity) as well and recorded temperatures regarding the weather. 2) Wojcik discloses “target” dates (See above – par 160 – move within certain dates). Smith improves upon Wojcik by explicitly disclosing that different locations may have longer useful life for items, such as apples (See par 50). One of ordinary skill in the art would be motivated to further include considering intended use of different receivers of goods to efficiently not only move perishable items within certain dates, but take into account different customers with different preferences/standards. 3) Wojcik 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “coded dates” to determine if there are perishable items that need to be moved within certain dates in Wojcik to further provide quality and additional environmental conditions (temperature, humidity) from sensors as well as information from weather databases, different customers with different preferences/standards, and considering both maturity and useful remaining life of cargo as disclosed in Smith, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Wojcik, Smith, and Martin are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire (Wojcik par 160, 162; Smith par 11-12; Martin par 49, 54, 69-70, 73, 75).  Wojcik discloses considering transit time to a destination and a delivery date for the customer order (See Wojcik claim 10) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “coded dates” to determine if there are perishable items that need to be moved within certain dates in Wojcik and the different preferences of receivers (apple sauce versus fresh apples) in Smith to further provide information on shelf life expiry and diverting to different dealers/businesses as disclosed in Martin, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
 
Concerning independent claim 15, Wojcik discloses:
A system (Wojcik claim 1 – processor) comprising: 
Wojcik claim 1 – processor; par 63 - Referring to FIG. 1a, there is shown the software functions resident in the networked AS/400s and interconnected PCs. The PRISM software resides on AS/400 1.a., Software 2000 resides on AS/400 1.b., and Shipment Management System (SMS) software resides on AS/400 1.c. AS/400's 1.a., 1.b., and 1.c. are networked and support PCs 1.d. each of which has resident enabler software Flashpoint shown as 1.e. Also, residing in these PCs are solution software 1.f. for creating DEALS, purchasing interface, pricing and profitability (hereinafter described). The SMS software in AS/400 1.c. support PCs 1.g. having Flashpoint software 1.e. and TRACS load builder software 1.h.; In case Applicant has different interpretation, Martin also discloses – See par 41-43 data in memory ; microprocessor manages and executes RFID functions; par 11 – logic for controlling various components of memory device) comprising: 
The remaining limitations are similar to claim 1 above. Claim 15 is rejected for the same reasons as claim 1 above.
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claims 1.

Concerning claim 2, Wojcik discloses in par 162 “If the driver goes to the location and there is no product there he then puts a request back into the system to verify the request and location. If it comes back the same way, he then inputs this information into the system to create a cycle count that will then update the inventory system to show 
Wojcik, in combination with Smith and Martin, discloses the limitations:
The method as recited in claim 1, wherein the actual IR code is also updated each time the comparison is made (Smith – see par 49 –  As illustrated in FIG. 3, various embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). A number of freshness index determinations may be made during the shipment (disclosing “updating”, as a number of determinations are made during shipment). See par 61 - The analysis of the data as illustrated in FIGS. 5A and 5B may also be done by the shipper in various embodiments. The input data may be received by the shipper, either directly at the mode of transportation or at a location remote from the cargo. The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly.).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1.
Claim 16 recites similar limitations as claim 2. Claim 16 is rejected for the same reasons as claim 2.

Concerning claim 3, Wojcik discloses in par 162 “If the driver goes to the location and there is no product there he then puts a request back into the system to verify the request and location. If it comes back the same way, he then inputs this information into the system to create a cycle count that will then update the inventory system to show that there is an error and the product is not at the place indicated. The cycle count request will then initiate the second query into whether the inventory is available. If it's not, then there's a notification to the system that there is a short order and this information on variances is fed back to logistics and to management functions where it can be reconciled in a new product order.” The earlier portion of par 162 discloses going to a location based upon the code dates so that perishable items are picked within their date rules first. Though suggested, Wojcik does not explicitly disclose the limitations.
Wojcik, in combination with Smith and Martin, discloses the limitations:
The method as recited in claim 1, wherein the actual IR code is updated in response to occurrence of a triggering event (Smith – See par 47 - At step 230, a comparison is made between the input data and the standard shipping parameters. In various embodiments, the input data that corresponds to the standard shipping parameters is compared to the acceptable ranges for those parameters (for example, the input data for internal temperature is compared to the standard range for temperature). If the results of the comparison (step 240) indicate that the input data was in range, then the logistical or movement protocol may proceed unchanged (step 250). However, if the input data is not within range, then the logistical or movement protocol may be modified (step 260) and the cycle may repeat at step 210; In case Applicant has a different interpretation, Martin also discloses - par 45 - One embodiment of indicator 30 provides an indication of elevated temperature exposure which is cumulative with time. Another embodiment provides a cumulative indication with time of temperature fluctuations above or below a threshold temperature, e.g. excursions below freezing; par 49 - visual indicator 30 may be a time-temperature indicator which provides a color change after a given degree day or degree hour exposure of the indicator and may provide a cumulative indication of temperature fluctuations over time. See par 66 - Each tag 10 is provided with item identification in its memory 26, and may optionally have additional information regarding the contained salmon including, for example, the date of curing; indicative of the freshness of the salmon. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable; See par 69 - Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace; See par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise). 
Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Wojcik does not explicitly disclose utilizing sensor readings to determine the freshness as the claim recites:
The method as recited in claim 1, wherein the actual IR code is updated in response to occurrence of a triggering event, “wherein the triggering event includes at least one sensor reading passing a predetermined threshold.” 
Smith discloses:
The method as recited in claim 1, wherein the actual IR code is updated in response to occurrence of a triggering event, “wherein the triggering event includes at least one sensor reading passing a predetermined threshold” (Smith – See par 47 -  The logistical or movement protocol may be further modified or modified in a different manner based on the severity of the out of range condition or the duration of the out of range condition.)
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claims 1. Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Smith improves upon Wojcik and Martin by explicitly disclosing looking at “shipping parameters” compared to “acceptable ranges” for those parameters, then modifying logistical or movement protocol based on “severity of the out of range condition or the duration of the out of range condition” (See par 47). One of ordinary skill in the art would be motivated to 
Claim 17 recites similar limitations as claim 3. Claim 17 is rejected for the same reasons as claim 3. 

Concerning claim 4, Wojcik in combination with Smith discloses:
The method of claim 1, wherein the actual IR code is updated in response to the good reaching a predetermined location (Wojcik – see par 154 - Next each pallet (402) is stored (406) and the location is scanned. Each time a pallet (402) is moved from one location to another the pallet (402) is scanned and counted and a new location is scanned.).
Claim 18 recites similar limitations as claim 4. Claim 18 is rejected for the same reasons as claim 4.

Concerning claim 5, Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Smith discloses looking at “expected” spoilage between temperatures (See par 63). Wojcik and Smith do not explicitly disclose utilizing sensor readings from other goods when sensors readings are missing or not communicated.
Martin discloses the limitations:
The method as recited in claim 1, wherein the actual IR code for the goods is calculated based at least in part on anticipated sensor data based on routine temperature changes associated with historical shipments of substantially similar goods Martin – See par 6 - it can often be useful to associate with a product historical information about an environmental condition, e.g. temperature fluctuations, to which the product has been exposed as such information may be relevant to the quality of the product during transport and storage and as well as to the product's quality when it reaches the consumer or other end user. Desirably, such information should be easily communicated and received externally of the host product; see par 45 - Mounted on upper layer 14 of RFID tag 10 is a visually active environmental condition-sensing indicator 30, which may for example provide a visual indication of exposure of RFID tag 10 to temperature fluctuations.).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1. In addition, Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Smith discloses looking at “expected” spoilage between temperatures (See par 63). Martin improve upon Wojcik and the sensors of Smith (Smith par 65) by disclosing also looking at historical temperature fluctuations and impact on quality (Martin par 6, 45). One of ordinary skill in the art would be motivated to further include historical temperature fluctuations as well as resulting quality of the product to efficiently assess likely product quality.

Concerning claim 8, Wojcik discloses:
The method of claim 1, wherein the actual IR code represents a shelf life of the good, (Wojcik 2006/0218058 – See par 160, FIG 27 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records; see par 162 - Orders are used to create a selection process based upon the license plate of a pallet (402) to determine the goods stored on the pallet (402). This information is used to go to a picked location based upon the code dates so that perishable items are picked within their date rules first; In case Applicant has a different interpretation, see also Martin - See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point; ; see par 66 - Each tag 10 is provided with item identification in its memory 26, and may optionally have additional information regarding the contained salmon including, for example, the date of curing. The visual indicator 30 of each combination RFID tag 10 beneficially employs an active agent selected to provide a time-temperature indication corresponding with, or indicative of the freshness of the salmon. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable), wherein higher quality requirements are reflected by a positive difference between the actual IR code and one of the target IR codes (Smith - See par 49 - As illustrated in FIG. 3, embodiments may include a determination of a "freshness index" according to method 300. Data inputs (step 310) and standard shipping parameters (step 320) may be obtained as described above for method 200 of FIG. 2. An algorithm or other analysis may be used to evaluate these data and parameters, with a result being a determination of the freshness index (step 330). The freshness index may provide, for example, a numerical value that can be related to the expected freshness of the cargo considering the conditions the cargo was exposed to during shipping (step 340). For example, the range of the freshness index may be 1 to 10. A value above 7 may indicate that the quality of the shipment may be expected to be close to the quality prior to shipping. In this case, the logistical or movement protocol may proceed unchanged (step 350). Inversely, a value less than 3 may indicate serious quality problems; see par 50 - apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code)).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1.
Claim 19 recites similar limitations as claim 8. Claim 19 is rejected for the same reasons as claim 8.

Concerning claim 9, Wojcik discloses considering transit time to a destination and a delivery date for the customer order (See Wojcik claim 10) and using the coded dates to determine if there are perishable items that need to be moved within certain dates and noting this in the inventory records (See par 160). However, though suggested, Wojcik and Smith do not explicitly disclose the limitations.
Martin disclose the limitations:
Martin – expiration date - See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point; See par 71 - Undesirable differences between the respective readings of inspection stations 40b and 40c for a given item may indicate improper handling of that item; par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer]), and
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1.
Claim 20 recites similar limitations as claim 9. Claim 20 is rejected for the same reasons as claim 9.

Concerning claim 10, Wojcik further discloses providing notifications of “damages” from a carrier, and notifying “order management.” See par 128. However, though suggested, Wojcik and Martin do not explicitly disclose the claim limitations.
Smith and Martin disclose the limitations:
The method of claim 1, wherein the result of the determination is output as an electronic message (Smith – See par 12 - The methods of the present invention address the need to track data related to cargo shipments and predict how logistical or movement protocols associated with the cargo shipment may be modified to reduce damage to perishable cargo. See par 50 - In various other embodiments, the result of the input data analysis may be a determination of the remaining useful life of the cargo. For example, the standard shipping parameters may relate how shipping conditions accelerate or retard decay of the cargo. The input data analysis may take into account each relevant parameter and determine the overall effect of the parameters on the remaining useful life of the cargo. Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo (thus, the recipient receives a message – “estimated of the remaining useful life of the cargo). See par 62 -  Based on predetermined information such as shipping schedules and expected value (useful life, spoilage, freshness) of the cargo, the third party may generate a report that is sent to any or all of the shipper, recipient, original owner, insurance company, or any other entity that has an interest in the cargo. The report may provide the current status of the shipment and indicate whether there are any negative issues related to the shipment. (thus, the “report” discloses the “electronic message); See also - Martin – see par 15 - Paratore et al.'s (US 6,294,997) RFID tag comprises a number of auxiliary electronic modules providing data regarding changes in various physical parameters which data can be supplied to the RFID tag memory and be reported externally in response to interrogation of the RFID tag; See par 19 – monitoring condition of perishable product while being able to externally report the identity of the product; see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer; See par 73 - Substandard items detected by inspection station 40b at the warehouse receiving location can be returned to supplier 60, expedited to a point of sale and discounted, or otherwise handled in a different manner from satisfactory items.).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1. Wojcik further discloses providing notifications of “damages” from a carrier, and notifying “order management.” See par 128. Smith and Martin improve upon Wojcik by explicitly disclosing providing recipients with an estimate of the remaining useful life of the cargo (See par 50) or reports (See par 62) and outputting results such as which supplier should receive the good (See Martin par 70-73).  One of ordinary skill in the art would be motivated to further include information outputting notifications regarding the items needing to be transported elsewhere to efficiently allow the goods to modify logicistical or movement protocols in Smith and also individually be diverted in Martin depending on their unique experienced conditions.


Smith, in combination with Wojcik and Martin discloses the limitations:
The method of claim 1, wherein the result of the determination is output to a cloud-based processing system (Smith – see par 66 - In order to enable communication with systems outside the shipping container, data logging and communication system 610 may communicate… wirelessly through an Internet or cloud computing system 615. Communication links may then be established with a shipper computer or communications system 630, a recipient system 640, or third party system 635. These communication links may be two-way links such that the shipper, recipient, or third party may send information back to the data logging and communications system 610. See par 68 - the input data distributed by the data logging and communications system 610 may be received and analyzed utilizing servers at a fixed location such as the recipient system 640, or the cloud-based computing environment 615 that collects, processes, analyzes, and publishes datasets. In general, a cloud-based computing environment is a resource that typically combines the computational power of a large grouping of processors and/or that combines the storage capacity of a large grouping of computer memories or storage devices.).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claims 1. In addition, Wojcik 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “coded dates” to determine if there are perishable items that need to be moved within certain dates in Wojcik to further provide a cloud computing system when composing shipping information and conditions as disclosed in Smith, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Concerning claim 12, Wojcik discloses:
The method as recited in claim 1, wherein comparing the actual IR code for the good to the target IR codes… (Wojcik – see par 160 - As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records)

The method as recited in claim 1, wherein comparing the actual IR code for the good to the target IR “codes for each of the at least two receivers includes determining that the IR code for the good is greater than or equal to the target IR code of the receiver determined to receive the good.”
Martin discloses:
The method as recited in claim 1, wherein comparing the actual IR code for the good to the target IR “codes for each of the at least two receivers includes determining that the actual IR code for the good is greater than or equal to the target IR code of the receiver determined to receive the good” (Smith – see par 50 - Upon receipt of the shipment, various embodiments of the method may provide the recipient with an estimate of the remaining useful life of the cargo; apples being shipped to a processing plant as raw material for the production of apple sauce may have a longer useful life (1st target IR code) than apples being shipped to a grocery store for consumer purchase (2nd target IR code); See also Martin - see par 61 - For example, the output visual information can include data indicating that indicator zone 32 is darker than reference 34, which data may be utilized to discriminate a particular package 50 from other packages 50 that lack such a comparative darkness indication, for example, by labeling the particular package 50, or diverting to a different destination from other such packages. See par 66 - Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable; see par 70 - one inventory item whose visual indicator 30 indicates that a freshness threshold has been reached may be discounted for a quick sale or may be diverted to a job lot broker or dealer who handles substandard merchandise, while a next similar item that has a different time-temperature history, has an indicator zone 32 appearance indicating that the freshness threshold has not yet been reached, is shipped to the intended customer). 
It would have been obvious to combine Wojcik with Smith and Martin for the same reasons as discussed above with regards to claim 1.
Claim 23 recites similar limitations as claim 12. Claim 23 is rejected for the same reasons as claim 12.

Concerning claim 13, Wojcik discloses considering transit time to a destination and a delivery date for the customer order (See Wojcik claim 10) and using the coded dates to determine if there are perishable items that need to be moved within certain dates and noting this in the inventory records (See par 160). However, though suggested, Wojcik does not explicitly disclose that the receiver (i.e. destination of order) has a target/minimum requirement, as the claim recites:

Martin discloses the limitations (Smith – see par 11, 50 – determination of remaining useful life of the cargo; See also Martin – expiration date - See par 49- A desired endpoint may be indicated by the visual appearance of reference zone 34 whereby when indicator zone 32 matches reference zone 34, the end of lifetime is reached. The endpoint indication can be selected as desired and may, for example, provide an indication of shelf-life expiry or impending loss of freshness or other suitable end point; See par 66 - The visual indicator 30 of each combination RFID tag 10 beneficially employs an active agent selected to provide a time-temperature indication corresponding with, or indicative of the freshness of the salmon. The selection can be made beforehand, in consultation with a vendor for the visual indicator. Thus, the visual indicator may be designed to have, for example, a threshold, being the development by active zone 32 of an appearance similar to that of reference zone 34. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable, unsafe or otherwise undesirable; See par 79 - Accordingly, to provide adequate freshness of a perishable product to an end user, desirable freshness levels may be established as thresholds for different stages of the distribution chain which may each be expressed as a percentage of a threshold freshness, which may, for example, be an acceptable freshness for delivery to the consumer. Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain; See par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer]). 
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claim 1.
Claim 24 recites similar limitations as claim 13. Claim 24 is rejected for the same reasons as claim 13.

Concerning claim 22, Wojcik discloses considering transit time to a destination and a delivery date for the customer order (See Wojcik claim 10) and using the coded dates to determine if there are perishable items that need to be moved within certain dates and noting this in the inventory records (See par 160). However, though suggested, Wojcik do not explicitly disclose that the shelf life or expiration date is part of “actual” IR code from a sensor.
Smith discloses:
The system as recited in claim 15, wherein the actual IR code represents at least one attribute of the good selected from the group consisting of: a shelf life of the good and an expiration date of the good (Smith - See par 61 - The input data may be received by the shipper, either directly at the mode of transportation or at a location remote from the cargo. The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly.).
It would have been obvious to combine Wojcik with Martin and Smith for the same reasons as discussed above with regards to claims 1.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wojcik (20060/0218058) in view of Smith (US 2013/0036068) and Martin (US 2006/0145863), as applied to claim 1-5, 8-13, 15-20, and 22-24 above, and further in view of Biffar (US 2004/0124977).  
Concerning claim 6, Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162) and discloses using hand-held devices (phones – See FIG. 23 – 412, 414, 416, 418) for updating information to a database (See par 156). Wojcik does not explicitly disclose utilizing sensor readings. Smith discloses that a computing system 700 is used to implement the shipper system 630, third party system 635, or recipient system 640 and that the computer system can be a “telephone or mobile” computing system (See par 70, 77) as well as using a communications system 610 for receiving data (See par 68). However, Wojcik, Smith, and Martin do not explicitly disclose the limtiations.
Biffar discloses the limitations
The method as recited in claim 1, wherein the sensor data is received at least in part via a cellular network (Biffar – See par 17 - A tracking tag, which may be any type of tracking mechanism, including but not limited to active and passive mechanisms, is attached to each shipped object. The tracking tag and a tracking system use such tracking techniques as GPS, cellular technology, bar coding, temperature, pressure, and noise measurements as sources of tracking information; see par 24-25, FIG. 1 - The tracking tag may include such elements as a GPS signal receiver 120, a cellular phone type radio transmitter and receiver 130, a temperature gauge 140, a noise meter 150, and a barometer 160).
Wojcik, Smith, Martin, and Biffar are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire (Wojcik par 160, 162; Smith par 11-12; Martin par 49, 54, 69-70, 73, 75; Biffar par 29).  Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162) and discloses using hand-held devices (phones – See FIG. 23 – 412, 414, 416, 418) for updating information to a database (See par 156). Wojcik does not explicitly disclose utilizing sensor readings. Smith discloses that a computing system 700 is used to implement the shipper system 630, third party system 635, or recipient system 640 and that the computer system can be a “telephone or mobile” computing system (See par 70, 77) as well as using a communications system 610 for receiving data (See par 68). Martin discloses having RFID tags (See par 66). Biffar improves upon the manual condition being observed in Wojcik and communication networks of Smith and the RFID tags of Martin by explicitly disclosing having a tracking tag that utilizes cellular technology (See par 17). One of ordinary skill in the art would be motivated to further include a sensor that utilizes cellular technology to efficiently have utilize a known communication 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “coded dates” to determine if there are perishable items that need to be moved within certain dates in Wojcik and Smith to further monitor the environment of a delivery for tracking freshness as disclosed in Martin, and explicitly utilize cellular technology as disclosed in Biffar since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 7 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wojcik (US 2006/0218058) in view of Smith (US 2013/0036068), and further in view of Martin (US 2006/0145863, as applied to claim 1-5, 8-13, 15-20, and 22-24 above, and further in view of Kirshenbaum (US 2004/0148117). 
Concerning claim 7, Wojcik discloses:
The method of claim 1, wherein the actual IR code includes a single string of alphanumeric characters representing… days of a year, wherein the actual IR code count of days represents the last day of the year the good is considered to be usable, wherein each target IR code includes single string of alphanumeric characters (Wojcik – see par 154 - as pallets (402) come off the receiving line and a bar code license plate is attached. Each pallet (402) is scanned and counted as it is loaded on the pallet train. This information is fed into the inventory management system that connects across the AS/400 network; See par 156 - Hand-held devices (412, 414, 416 and 418) are used in the warehouse to scan pallet license plates and to update information to the database. see par 160 - f the location is okay, there is a count made and prompt put away (446) is accomplished. As part of the information in this inventory system are coded dates to determine if there are perishable items that need to be moved within certain dates and this is also noted in the inventory records. See par 162 - Orders are used to create a selection process based upon the license plate of a pallet (402) to determine the goods stored on the pallet (402). This information is used to go to a picked location based upon the code dates so that perishable items are picked within their date rules first as well as the maximizing of the use of pallets by picking full pallets if that's what an order calls for, or partial pallets if not;
In addition, Martin also discloses - Martin also discloses alphanumeric indicator – See par 43 – additional information stored in memory 26 can for example include information as to elapsed time; see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace’ See par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer);
wherein each target IR code includes a single string of alphanumeric characters of the same format as the actual IR code (Wojcik – See par 156 - Hand-held devices (412, 414, 416 and 418) are used in the warehouse to scan pallet license plates and to update information to the database; see par 160 – information in inventory system; In addition, since Martin applied below, Martin also discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace.).
While highly suggested, Wojcik, Smith, and Martin do not explicitly disclose:
The method of claim 1, wherein the actual IR code includes a single string of alphanumeric characters representing “a count of days of a year”, wherein the actual IR 
Kirshenbaum discloses the limitations (Kirshenbaum – see fig. 2, par 35 - FIG. 2 illustrates an exemplary embodiment where the handling and environmental history conditions of a shipping container is involved; e.g., a case 201 (of the re-usable wooden type known in the art) of bottled wine 203. In this embodiment, the actual measurement of a critical parameter, e.g., ambient temperature, may be performed by a sensor 205 that is external to the consumer products, viz., the wine in the bottles, itself. Note however that for such implementations the data may and preferably should also be transmitted (wired or wireless) to each salable unit 203; See FIG. 8, par 47 - Fields 805, 807, 809 are included for predictions of a range of critical dates may be displayed, here e.g., display fields labeled "Optimally Ripe In," "Best Before," and "Use Only in Cooking After," wherein calculated dates are dynamically provided 609 (FIG. 6) from the above-described evaluation 607 based on acquired rules 603, acquired measurements, and history 605, or some combination thereof – includes 807- “best before “December 15, 2003” (an alphanumeric code of the day); and 809 – “use only in cooking after December 21, 2003 (an alphanumeric code of the day); See also FIG. 12, par 54 – “note elapsed time” 1225 can be downloaded).
It would have been obvious to combine Wojcik with Smith and Martin for the same reasons as discussed above with regards to claim 1. Wojcik, Smith, Martin, and Kirshenbaum are directed to solving the same problem of handling shipment/delivery of items that are perishable and can expire (Wojcik par 160, 162; Smith par 11-12; Martin 
Claim 21 recites similar limitations as claim 7. Claim 21 is rejected for the same reasons as claim 7.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (US 2006/0218058) in view of Smith (US 2013/0036068), and further in view of Martin (US 2006/0145863), as applied to claim 1-5, 8-13, 15-20, and 22-24 above, and further in view of Schoenfield (US 2008/0052044).  
Concerning claim 14, Wojcik discloses that warehousemen confirm condition of load. (See par 148). Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Wojcik does not explicitly disclose the limitations.
	Smith, Martin, and Schoenfeld disclose the limitations:
Schoenfeld - See par 15 - The monitoring device on the crate (or inside it) can have a membrane switch, i.e., keypad/display, which provides an ID code that it displays as a sequence of numbers and/or letters. However, if the contents have been subjected to extreme temperatures or humidity changes, the device will provide a different ID code sequence that indicates that the materials may have been compromised; Martin also discloses alphanumeric indicator – see par 62 – alphanumeric indicators, include supplemental information; See par 63 - Uniquely, the inventive combination tag permits specific identification and optionally descriptive data regarding a merchandise item or other product to be correlated and associated with environmental condition exposure information specific to that package; see par 69 - Station 40a reads the item ID and any available associated information via RF interrogation and reads the item's environmental exposure, e.g. to temperature, optically. Such monitoring can generate a detailed computer record which can be consulted in case of any question later regarding substandard products reaching the marketplace) listing the delivery date requirement plus the requested minimum remaining shelf life of each good of the receiver (Smith – See par 59 - In this example, the x-axis of graph 500 in FIG. 5A may represent a percentage of useful life that has been consumed during storage and the y-axis may represent planned storage time. The current input data may indicate that the storage time is "A" on the y-axis. Analysis of the input data (the analysis is represented by the line E-B of graph 500) estimates that the percentage of useful life of the cargo that will be consumed during storage under current conditions is "C." However, the recipient desires that only "F" percent of the useful life be consumed during storage See par 61 - The shipper may track the input data over time and use the methods of the present invention to predict spoilage, value, useful life, freshness, and the like and modify the logistical or movement protocol accordingly; 
see also Martin –  See par 66 - batches of fish are labeled with combination RFID tags 10. Each tag 10 is provided with item identification in its memory 26, and may optionally have additional information regarding the contained salmon including, for example, the source of the fish, and the date of curing. The visual indicator 30 of each combination RFID tag 10 beneficially employs an active agent selected to provide a time-temperature indication corresponding with, or indicative of the freshness of the salmon. The selection can be made beforehand, in consultation with a vendor for the visual indicator. Thus, the visual indicator may be designed to have, for example, a threshold, being the development by active zone 32 of an appearance similar to that of reference zone 34. Any desired threshold may be selected, for example one providing an anticipated further 7 or 10 days of freshness before the product becomes unusable; See par 79 - Such stage thresholds may comprise system data points or could comprise subdivisions of reference zone 34 having various visual intensities indicative of various acceptable cumulative condition exposures at different points in the distribution chain; See par 81, FIG. 4 – station 40d [closer to consumer] may take up to 80% of a threshold standard; 40a station [further from consumer] may only take up to 25% of a threshold standard [since more stops until it reaches consumer). 
It would have been obvious to combine Wojcik with Smith, and Martin for the same reasons as discussed above with regards to claim 1. Wojcik discloses utilizing dates to determine how perishable an item is (See par 160, 162). Smith improves upon Wojcik by disclosing “planned storage time” as well as “useful life” remaining and “recipient desired” life (See par 59, 61). Martin improves upon Wojcik and Smith by also disclosing having desired days of freshness remaining as well as “cumulative condition exposures” (See Martin par 66, 79, 81). Schoenfeld improves upon Wojcik and Smith by explicitly disclosing using a coded sequence of letters/numbers that represent different conditions of a good being transported (See par 15). One of ordinary skill in the art would be motivated to further include considering both an environmental condition to efficiently not only move perishable items within certain dates, but take into account environmental conditions (e.g. temperature, humidity) as well and to allow the goods to individually be diverted depending on their unique experienced conditions/time.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of utilizing “coded dates” to determine if there are perishable items that need to be moved within certain dates in Wojcik and having sequences of numbers and letters for a code that changes based on conditions of experienced temperature and humidity in Schoenfeld to further provide information on shelf life expiry and diverting to different dealers/businesses as disclosed in Martin and Smith, since the claimed invention is merely a combination of old elements, and in combination each element merely would 
Claim 25 recites similar limitations as claim 14. Claim 25 is rejected for the same reasons as claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/360,885, in view of Wojcik (US 2006/0218058) in view of Smith (US 2013/036068), Schoenfeld (US 2008/0052044) and further in view of Martin (US 2006/0145863). The first five limitations of claim 1 of this application are almost the same as the limitations in claim 1 of 16/360,885. The additional limitations recited are obvious in view of Wojcik, Smith, Schoenfeld, and Martin as stated in the 103 rejection above. The only difference is that claim 1 here recites the good is a “perishable food product.” Claim 4 of 16/360,885 recites this limitation of “perishable food.” Claim 1 here is thus rejected over claims 1 and 4 of 16/360,885.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/360,921, in view of Wojcik (US 2006/0218058) in view of Bijwaard, “Industry: Using dynamic WSNs in smart logistics for fruits and pharmacy”, 2011, In Proceedings of the 9th ACM Conference on Embedded Networked Sensor Systems, ACM, pages 218-231, Smith (US 2013/036068), Schoenfeld (US 2008/0052044) and further in view of Martin (US 2006/0145863). The first five limitations of claim 1 of this application are almost the same as the limitations in claim 1 of 16/360,921. The additional limitations recited are obvious in view of Wojcik, Bijwaard, Schoenfeld, and Martin as stated in the 103 rejection above and the 103 rejection in 16/360,921 (Bijwaard discloses the use of proxy sensors). The only differences are that claim 1 here is broader for each limitations, though claim 7 (single string of alphanumeric characters) and claim 13 (requirements in target code) recite some of specifics that are in claim 1 of 16/360,921 recites this limitation of “perishable food.” Claim 1, 7, and 13 here are thus rejected over claim 1 of 16/360,921.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/360,885, in view of Wojcik (US 2006/0218058) and further in view of Smith, Bijwaard, Martin (US 2006/0145863). The first five limitations of claim 15 of this application are almost the same as the limitations in claim 13 of 16/360,885; claim 10 of 16/360,921. The additional limitations recited are obvious in view of Wojcik, Bijwaard, Schoenfeld, and Martin as stated in the 103 rejection above. The only difference is that claim 15 here recites the good is a “perishable food product.” Claim 16 of 16/360,885 
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 14/729,713, in view of Wojcik (US 2006/0218058) in view of Smith (US 2013/036068), Schoenfeld (US 2008/0052044) and further in view of Martin (US 2006/0145863). Claim 7 of this application recites “alphanumeric characters,” so claim 7 is also rejected over claim 17 of ‘713. Claims 1, 15, 7, 21 are rejected over claim 17 of ‘713.
Rejection of dependent claims across all related applications:
Claims 2, 16 are also rejected over claim 17 of 14/729,413, as it also recites a similar update operation.
Claims 3, 17 are rejected over claim 15 of 14/729,413.
Claim 6 is rejected over claim 28 of 14/729,413.
Claim 7 of this application is broader than claim 2 of 16/360,885. Claim 7 is rejected over claim 2 of ‘885.
Claim 8 of this application recites the same limitations as claim 3 of 16/360,885; claim 2 of 16/360,921. Claim 8 is rejected over claim 3 of ‘885; claim 2 of 16/360,921.
Claim 9 of this application recites the same limitations as claim 5 of 16/360,885; claim 3 of 16/360,921. Claim 9 is rejected over claim 5 of ‘885; claim 3 of 16/360,921.

Claim 11 of this application recites the same limitations as claim 7 of 16/360,885; claim 6 of 16/360,921; claim 30 of 14/729,713. Claim 11 is rejected over claim 7 of ‘885; claim 6 of 16/360,921; claim 30 of 14/729,713.
Claim 12 of this application recites the same limitations as claim 8 of 16/360,885; claim 7 of 16/360,921. Claim 12 is rejected over claim 8 of ‘885; claim 7 of 16/360,921.
Claims 12, 23 rejected over claim 18 of 14/729,713.
Claim 13 of this application recites the same limitations as claim 9, 11 of 16/360,885; claim 8 of 16/360,921. Claim 13 is rejected over claim 9, 11 of ‘885; claim 8 of 16/360,921.
Claim 14 of this application recites the same limitations as claim 11 of 16/360,885; claim 9 of 16/360,921. Claim 14 is rejected over claim 11 of ‘885; claim 9 of 16/360,921.
Claim 19 of this application recites the same limitations as claim 15 of 16/360,885; claim 11 of 16/360,921. Claim 19 is rejected over claim 15 of ‘885; claim 11 of 16/360,921.
Claim 20 of this application recites the same limitations as claim 17 of 16/360,885; claim 12 of 16/360,921. Claim 20 is rejected over claim 17 of ‘885; claim 12 of 16/360,921.
Claim 21 of this application recites the same limitations as claim 14 of 16/360,885. Claim 21 is rejected over claim 14 of ‘885.

Claim 23 of this application recites similar limitations as claim 20 of 16/360,885; claim 16 of 16/360,921. Claim 23 is rejected over claim 20 of ‘885; claim 16 of 16/360,921.
Claim 24 of this application recites similar limitations as claim 21 of 16/360,885. Claim 24 is rejected over claim 21 of ‘885.
Claim 25 of this application recites similar limitations as claim 23 of 16/360,885; claim 17 of 16/360,921. Claim 25 is rejected over claim 23 of ‘885; claim 17 of 16/360,921.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
The arguments are moot in view of the new rejections necessitated by the amendments. Applicant does not give any substantive argument side from the amendments overcoming the rejection. This is not persuasive.
The Double Patenting rejections still remain, as Double Patenting rejections still need to continue to be presented, even though Applicant has stated they will not file a terminal disclaimer until an allowance over 103 is reached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619